Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/351,614 filed on 6/18/21. Claims 1 - 15 has been examined.
Allowable Subject Matter
3.	Claims 1 - 15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, closest prior art(s) of record (See PTO-892) teaches A receiving device comprising:
 a reception unit that acquires a received signal by receiving and sampling a modulation signal modulated by an OFDM method; a delay signal generation unit that generates a delay signal by delaying the received signal by a valid data length of one symbol on a time axis; 
a difference calculation unit that calculates a difference value of physical quantity between the received signal and the delay signal at each sample point on the time axis; 
a variance calculation unit that calculates a variance of the difference value within a plurality of calculation sections while sliding a set of the plurality of calculation sections, which are set corresponding to a cyclic prefix group assigned to a predetermined symbol group included in the received signal, together on the time axis.
However does not specifically teach and/or disclose a symbol detecting unit that detects a position of a symbol in the symbol group on the time axis, based on the position of the minimum peak of the variance on the time axis; and 
a synchronization timing signal generation unit that generates a synchronization timing signal, based on information on the position of the symbol on the time axis.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitations alone and/or in combination with any other reference(s). 

Regarding claim 9 and 15, same reasons apply.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632